IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Thor D. Perry,                           :
                     Appellant           :
                                         :
            v.                           :     No. 1923 C.D. 2016
                                         :
Erie County, Warden James                :
Veshecco, Jason H. Worcester,            :
and Clifford J. Palmer                   :


                                     ORDER

             NOW, October 23, 2017, having considered appellant’s application for

reargument and appellees Erie County and Warden James Veshecco’s answer in

response thereto, the application is denied.




                                               MARY HANNAH LEAVITT,
                                               President Judge